COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


LORINE AND WILLIAM BROWN, D/B/A
 LAKE ANNA ELDER CARE, INC.
                                                                MEMORANDUM OPINION*
v.     Record No. 1646-05-4                                         PER CURIAM
                                                                  NOVEMBER 22, 2005
SHERRY JUDY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William E. Glover; Frank K. Friedman; Glover & Dahnk; Woods
                 Rogers PLC, on briefs), for appellant.

                 (Craig A. Brown; Ashcraft & Gerel, LLP, on brief), for appellee.


       Lorine and William Brown, d/b/a Lake Anna Elder Care, Inc. (employer) appeal a

decision of the Workers’ Compensation Commission finding that (1) employer failed to prove

that Sherry Judy’s (claimant) claim was barred by her willful misconduct; (2) claimant proved

she gave notice of her industrial accident to employer as required by Code § 65.2-600; and

(3) claimant proved she sustained an injury by accident arising out of and in the course of her

employment on September 9, 2003. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Judy v. Lorine and William Brown d/b/a Lake Anna Elder

Care, Inc., VWC File No. 216-20-16 (June 9, 2005). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-